 352DECISIONS OF NATIONAL LABOR RELATIONS BOARDaide as her interests appear to be more, closely allied to - thoseof the nurse than to the interests of the production and maintenanceemployees.E. Firemen-watchmen:The Employer would include these em-ployees, in the unit.The Petitioner leaves the question of their in-clusion to the Board.The primary duty of these employees is topunch clocks located throughout the plant for purposes of fire preven-tion.The balance of their time is spent in manual duties of differentkinds.They have no authority to enforce company rules.We findthat they are not guards within the meaning of the Act and includethem in the unit.-'F. Draftsman in research department:Contrary to the Employer,the Petitioner would exclude this employee.He assists the mechan-ical engineer in charge of machine research in the development of newtextile machinery.Another assistant, a loom fixer, on whose inclusionin the unit the parties agree, does the manual work.The draftsmanis salaried.The record contains no evidence as to his education,training, and experience, nor as to the complexity of the drafting workhe is performing.We are unable to determine at this time whetherhe is a technical employee who should be excluded from the unit.Weshall therefore permit him to vote subject to challenge.We find that the following employees constitute a unit appropriatefor the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act:All production and maintenance employees at the Employer's'Sevierville, Tennessee, plant, including the clerk in carding depart-ment, scheduler in preparation department, clerk in preparation de-partment, pick clock readers in weave room, clerk in weave room,assistant clerk in cloth room, clerk-typist in standards department,and firemen-watchmen, but excluding office clerical employees, tech-nical employees, professional employees, aviator, nurse, nurse's aide,trainees in standards department, guards, and supervisors as definedin the Act.[Text of Direction of Election omitted from publication.]5Magma Copper Company,115 NLRB 1, 3;McDonnell Aircraft Corporation,109 NLRB967, 968.Local Union No. 9, Wood,Wire and Metal Lathers InternationalUnion,AFL-CIOandAnning-Johnson Company.Case No.5-CD-13.February 12, 1957DECISION AND ORDERUpon a-charge filed June 18, 1954, and an amended charge filed onJune 28, 1954, by Arming-Johnson Company, herein called the Coin-117 NLRB No. 45. LOCAL UNION NO. 9353pany, the General Counsel of the National Labor Relations Board,herein called the General Counsel, by the Regional Director for theFifth Region, issued a complaint dated November 7, 1955, against'Local Union No. 9, Wood, Wire and Metal Lathers InternationalUnion, AFL-CIO, herein called the Respondent, alleging that theRespondent had engaged in and was engaging in unfair labor prac-tices affecting commerce within the meaning of Section 8 (b) (4) (D)and Section 2 (6) and (7) of the Act. Copies of the complaint, thecharge and amended charge, and notice of hearing were duly servedupon the Respondent and the Company.With respect to the unfair labor practices, the complaint allegedthat pursuant to Section 10 (k) of the Act, the Board heard and madea determination of dispute out of which the charged unfair laborpractice arose; that the determination of the Board was that theRespondent was not lawfully entitled to force or require the Companyto incorporate in a contract the assignment of work involving theinstallation of backup supporting material for acoustical tile to mem-bers of the Respondent in the Company's employ, or otherwise forceor require the Company to assign such work to the Respondent's mem-bers in its employ rather than to the Company's employees who aremembers of the Carpenters' Union; that the Respondent has notcomplied with the terms of the Board's Decision and Determinationof Dispute; that the Respondent since on or about June 17, 1954, bymeans proscribed by Section 8 (b) (4) engaged in conduct an objectof which was to force or require the Company to assign the disputedwork tasks to employees who are members of the Respondent ratherthan to employees who are members of Carpenters District Counciland its constituent locals or to employees in a labor organization,,trade, craft, or class other than the Respondent; and that by suchconduct, the Respondent thereby engaged in unfair labor practiceswithin the meaning of Section 8 (b) (4) (D) of the Act. On orabout November 25, 1955, the Respondent filed an answer to thecomplaint denying the commission of the unfair labor practicesalleged in the complaint.Thereafter on December 15, 1955, all parties entered into a stipula-tion setting forth an agreed statement of facts.The stipulation pro-vides that the parties waive their rights to a hearing, to the issuanceof a Trial Examiner's Intermediate Report and Recommended Order,and to the filing of exceptions. It also provides that the entire recordin the proceeding shall consist of the stipulation, the Decision andDetermination of Dispute issued by the Board on August 26, 1955,1the complaint and the charge and amended charge, and the notice of'Local Union No9,Wood,Wire & Metal Lathers International Union,AFT. (Anning-Johnson Company),113 NLRB 1237.423784-57-vol. 117-24 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDhearing; the Respondent's answer, the affidavits and proof of service,of the foregoing documents, and the entire record in the Section10 (k) proceeding, including the transcript, and all formal documents.The stipulation further provides that, upon such stipulation and therecord as therein provided, the Board may make findings of fact andconclusions of law, and may issue an appropriate Decision and Orderwhich shall have the same force and effect as if made after full hearingand presentation of evidence.The aforesaid stipulation is hereby approved and accepted and madea part of the record in this case. In accordance with Section 102.45Series 6, as amended, this proceeding was duly transferred to andcontinued before the Board.Upon the basis of the aforesaid stipulation, the record and proceed-ing in the Section 10 (k) proceeding, and the entire record in thiscase, the Board having duly considered the briefs filed by the GeneralCounsel, the Company, and the Respondent, makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYThe Company, an Illinois corporation, with main office and princi-pal place of business in Chicago, Illinois, maintains various branchesthroughout the country, one of which is in Alexandria, Virginia, andis involved in this proceeding. It is engaged in gypsum roof deck'construction, acoustical tile installations, and the installation of specialwall coverings.During the calendar year 1954, the Company engagedin these operations in most of the States of the United States.Duringsaid period, its total contracts in connection with these operationswere of a value in excess of $3,000,000, and materials in excess of$1,000,000 were transported in interstate commerce from sources ofsupply in various States of the United States direct to job sites instates other than the State of the source of supply.Through itsAlexandria, Virginia, branch establishment involved herein, the Com-pany is engaged in the business of installation of acoustical ceilings,specialwall coverings, and gypsum roof deck construction in theStates of Maryland, West Virginia, North Carolina, Virginia, andthe District of Columbia.During the calendar year 1954, the totalsales volume of business handled through its Alexandria, Virginia,branch was in excess of $900,000, of which approximately 75 percentrepresents the value of contracts performed outside Virginia.Duringthis same period, it has caused materials valued in excess of $50,000to be transported from its Alexandria, Virginia, warehouse direct tojob sites outside the State.We find that the Company is engaged in LOCAL UNION NO. 9355commerce within the meaning of Section 2 (6) and (7) of the Act,and that it will effectuate the policies of the Act to assert jurisdictionin this case.II. THELABOR ORGANIZATION INVOLVEDLocal Union No. 9, Wood, Wire and Metal Lathers InternationalUnion, AFL-CIO, is a labor organization within the meaning of Sec-tion 2 (5) of the Act.III. THE RESPONDENTS UNFAIR LABOR PRACTICESWith respect to the merits of this complaint proceeding, we find thata basic jurisdictional dispute exists between Lathers Local 9, andCarpenters Local 1590 over the assignment of the intermediate stepin the construction of acoustical tile ceilings involving the installationof backup and supporting materials for the acoustical tile itself.Wefind further that the insistent demands by Lathers Local 9 to forcethe Company to sign a contract containing disputed work-assignmentprovisions which would assign the disputed work to the lathers ratherthan to the carpenters went to the very heart of this basic jurisdictionaldispute.The strike by Lathers Local 9 to force or require the Com-pany to execute a contract with those provisions constituted, in ouropinion, a direct effort on the part of Lathers Local 9 to force the Com-pany to assign the particular work in dispute to lathers rather than tor,arpenters, and therefore falls within the proscription of Section 8. (b)(4) (D) of the Act.Lathers Local 9 contends thatAnheuser-Busch,Iiw.,101 NLRB 346,applies to the insta'ntsituationsHowever, as the Board made explicitin the Decision and Determination of Dispute in the Section 10 (k)proceeding in the instant case, the fact that Lathers Local 9 chose tostrike on a job at the particular point in time that it did, did not alterthe inescapable fact that the basic jurisdictional dispute was alive andactive and concerned a type of work which the Company by the verynature of its business was'performing both immediately before and im-mediately after the work-assignment provision demand.Unlike thefacts inAnheuser-Busch,the two unions in this proceeding have over-lapping .l urisdictional claims' and Lathers Local 9, by insisting that aspecific work assignment be spelled out in a contract and by strikingand picketing to obtain such a contract, was forcing and requiring theCompany to assign particular work to its members rather than to em-ployees in another labor organization, within the meaning of Section'8 (b) (4) (D) of the Act.To hold otherwise would permit a union toavoid the proscriptions of the Act simply by putting its jurisdictionalclaims into a contract proposal and striking to achieve this objective. 356DECISIONSOF NATIONALLABOR RELATIONS BOARDAs set forth in the stipulation of the parties, after the issuance or theBoard's Decision and Determination of Dispute, as aforesaid, onAugust 26, 1955, Lathers Local 9 on or about December 7, 1955, andthereafter beginning with December 12,1955, picketed the company jobon the project involving the construction of the NEA, Building,Washington, D. C., where the Company was engaged in the installationof an acoustical ceiling under circumstances essentially the same as atthe time this controversy had its inception and became the basis for thecharges filed in the Section 10 (k) proceeding in this case.We there-fore find that the underlying jurisdictional dispute continues; and thatboth the Carpenters and the Lathers claim the disputed work andLathers Local 9 has picketed the Company's job in order to obtainthe disputed work.Accordingly, we conclude that, as alleged in thecomplaint herein, Lathers Local 9 has not complied with the Board'sDetermination of Dispute in the Section 10 (k) proceeding herein.For the foregoing reasons, we find that Lathers Local 9 has engagedin conduct violative of Section 8 (b) (4) (D) of the Act.THE REMEDYAs indicated in the Board's Decision and Determination of Disputeheretofore issued herein, a broad determination is warranted, coveringother,employers in the area, inasmuch as Lathers Local 9 also re-quested the Acoustical Contractors Association representing severalemployers in the Washington, D. C., area to sign the proposed con-tract which includes the disputed work provisions in question.Forlikereasons, abroad order is warranted herein so as to protect otheremployers in the Washington area from an unwarranted continuationof this jurisdictional dispute, and thus effectuate the policies of theAct.'CONCLUSIONS OF LAW1.The Respondent, Lathers Union No. 9, Wood, Wire and MetalLathers International Union, AFL-CIO, is a labor organizationwithin the meaning of Section 2 (5) of the Act.2.By engaging in the strike and by inducing and encouragingemployees of employers to engage in strikes or concerted refusals inthe course of their employment to use, process, or otherwise handle orwork on certain goods, articles, materials, or to perform services withan object of forcing and requiring the assignment of certain acous-tical tile work to members of the Lathers who had not been assignedand were not then lawfully entitled to such work rather than to otheremployees who had been assigned to and were performing such work,2 SeeUnited Association of Journeymen and Apprentices of the Plumbing,and Pipefit-ting Industry (PhiladephiaAssociation),Local428. 108 NLRB 186.' LOCALUNION NO. 9357the Respondent engaged in unfair labor practices within the meaningof Section 8 (b) (4) (D) of the Act.3.The aforesaid unfair labor practices are unfair labor practiceswithin the meaning of Section 2 (6) and (7) of the Act.ORDERUpon the entire record in the case, and pursuant to Section 10 (c),of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that Local Union No. 9, Wood, Wireand Metal Lathers International Union, AFL-CIO, and its officers,representatives, agents, successors, and assigns, shall:1.Cease and desist from engaging in, or inducing or encouragingthe employees of any employer to engage in, a strike or a concertedrefusal in the course of their employment to use, process, or otherwisehandle or work on any 'goods, articles, materials, or commodities, orto perform any services, where an object thereof is to force or requireany employer in the greater Washington, D. C., area to assign theacoustical tile work to members of Lathers Local 9 rather than tomembers of other labor organizations, except insofar as any suchaction is permitted under Section 8 (b) (4) (D) of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Post at its business office copies of the notice in the formattached hereto and marked "Appendix A." 3Copies of said notice,to be furnished by the Regional Director for the Fifth Region, shall,after being duly signed by their respective official representatives, beimmediately posted and maintained for a period of sixty (60) consecu-tive days thereafter.Reasonable steps shall be taken by said Re-spondent to insure that said notices are not altered, defaced, or coveredby other material.(b)Notify the Regional Director for the Fifth Region, in writing,within ten (10) days from the date of this Decision and Order whatsteps it has taken to comply herewith.MEMBER MURDOCH,dissenting :Consistent with my dissenting opinion in the earlier Section 10 (k)case,4 I would dismiss the complaint herein. I there pointed out thatthere was no reasonable cause to believe that Lathers Local 9 engagedin conduct proscribed by Section 8 (b) (4) (D), and that the noticeof hearing should accordingly have been quashed instead of a de-termination of dispute made.This was because the strike which the3In the event that this'Orderds'enforcedaby.a,decree of a United States Court of Appeals,there shall be substituted for the words"Pursuant to a Decision and Order"'the -words"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order "*113 NLRB 1237, 1244. 358DECISIONS .OF NATIONAL LABOR RELATIONS BOARDmajority concluded gave reasonable cause to believe that a violation ofSection 8 (b) (4) (D) had occurred, was for a contract coveringfuturework assignments by the Company, there being no present as-signment ofparticularwork in dispute.Thus the Board's decision inAnheuser-Busch, Inc.,101 NLRB 346, was applicable-there was nodispute "as to the assignment of workin existenceat the time of thestrike."[Emphasis supplied.]As no Determination of Disputeshould have issued, it follows that there was no obligation on the part ofLathers Local 9 to comply with the determination.It is to be noted that the majority does not find the picketing of theproject involving the construction of the NEA building on or aboutDecember 7,1955, and thereafter beginning December 12, 1955, to be aviolation of Section 8 (b) (4) (D), nor is it necessary for me to pass onsuch a question.The majority opinion utilizes that incident solelyas a basis for concluding that Lathers Local 9 has not complied withthe Board's Determination of Dispute in the Section 10 (k) proceed-ing, which, as just noted, should never have issued.APPENDIX ANOTICE TO ALL MEMBERS OF LOCAL UNION No. 9, WOOD, WIRE ANDMETAL LATHERS INTERNATIONAL UNION, AFL-CIO, AND TO ALL EM-PLOYEES IN THE GREATER WASHINGTON, D. C., AREAPursuant to a Decision and Order of the National Labor RelationsBoard and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT engage in, or induce or encourage the employees ofany employer to engage in, a strike or a concerted refusal in thecourse of their employment to use, process, or otherwise handle orwork on any goods, articles, materials, or commodities, or to per-form any services, where an object thereof is to force or require anyemployer in the greater Washington, D. C., area to assign theacoustical tile work to members of our Union rather than tomembers of any other labor organizations, except insofar as suchaction is permitted under Section 8 (b) (4) (D) of the Act.LOCAL UNION No. 9, WOOD, WIRE ANDMETAL LATHERS INTERNATIONAL UNION,AFL-CIO,Labor Organization.Dated ----------------By ------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, andmust not be altered, defaced, or covered by any other material.